PER CURIAM.
Appellant was sentenced to five years for burglary and 10 years to run concurrently for aggravated battery. In addition, the sentence provided that appellant pay costs of $2 or serve one day of confinement to run concurrently with the sentence. Appellant having been found insolvent, the requirement that he pay costs or serve one day of confinement (even though concurrently) was error. Cox v. State, 334 So.2d 568 (Fla.1976), and Mack v. State, 305 So.2d 264 (Fla. 3 DCA 1974). The judgment and sentence are affirmed except for the assessment of costs and the one day sentence in lieu thereof and the cause is remanded with directions to delete same from the sentence. Such modification may be made without pronouncement in open court.
McCORD, C. J., and SMITH and MELVIN, JJ., concur.